On petition for a rehearing.
Nibtack, J.
The First National Bank of Greensburgh, one of the appellees, has filed a very elaborate and carefully prepared petition for a rehearing in this cause, and we have given it very careful consideration.
This court, when before considering this case, seemed to regard the question as to whether there was really an appearance by the appellant in the court below, as the preliminary and at the same time the most important one to be decided. After a full reyiew of all that has been presented, we feel impelled to adhere to that view of the case, in our present action upon it.
If there was no appearance by the appellant, in some form recognized by law, the court below had no jurisdiction to render any judgment against him, and it is immaterial to him what other errors, if any, were committed.
An appearance, according to the ancient practice, purpoi’ts to be a proceeding in term time, and that theory still exists in legal contemplation.
Where there is a rightful departure from that theory, it is in obedience to some statute. In our State, the personal presence of the party by himself or his attorney in court and a submission to its authority are nece'ssary to constitute an appearance to an action or a judicial proceeding. An appearance is a proceeding in court, and must be noted of record. Where entered in a cause, it must constitute a part *473of the record of the proceedings in it. See Scott v. Hull, 14 Ind. 136, and other authorities there cited on thát point.
Tested by these rules, we are unable to perceive how it is possible for us to hold that the indorsement by the appellant on the complaint, in the court below, and copied in the previous opinion in this cause, constituted an appearance in that court. We would willingly so hold, if we felt authorized to do so, but we cannot.
Whatever that indorsement may purport to be, or may in good faith have been intended to be, it was not, in our opinion, an appearance, within the meaning of the statute authorizing a defendant to appear voluntarily to an action without process being served upon him.
But it is insisted that, while the indorsement on the complaint, as above stated, may not technically constitute an appearance, still the appellant is estopped, by the terms of the indorsement, from setting up, in this action, that it was not an appearance.
We do not concur in that view of this case.
Whether the indorsement could be made to have any legal effect whatever, as between the parties, or in any other way, we need not and do not now inquire. We have only to deal with that indorsement, here, as a jurisdictional question affecting a public tribunal, and not as it may affect the private rights of the parties or any merely priváte interest.
It is not a case, we think, in which the office of an estoppel can be in any manner applied, so as to affect the question of jurisdiction in the court below.
It is also insisted that an adherence to the rules laid' down in the opinion already pronounced in this cause will have the effect to destroy and to practically sweep away á large number of judgments and decrees heretofore rendered in the several courts of this State under circumstances similar to those under which the judgment sought to be reviewed in this action was rendered, and that hence we ought to hesitate to adhere to an opinion so disastrous in its. consequences. In cases of great'doubt, the courts are some*474times justified in considering what line of action Avill best comport with public policy or the general welfare. Especially may this be so in cases of public importance, but such considerations cannot be taken into account where it is reasonably clear Avhat the action of the court ought to be in any given cause under the law. We have no such doubts, in the case at bar, as make it proper for us to consider the consequences of the conclusion at which we have arrived.
The petition for a rehearing is, therefore, overruled.